356 S.W.3d 837 (2012)
Ciera Deann LUTZ n/k/a Ciera Deann Gallup, Appellant,
v.
Eric Jeffrey LUTZ, Respondent.
No. WD 73798.
Missouri Court of Appeals, Western District.
January 10, 2012.
Janet Wake Larison, Grant City, MO, for Appellant.
Thomas J. Keedy, Unionville, MO, for Respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

Order
PER CURIAM:
Appellant Ciera D. Lutz appeals the trial court's amended judgment modifying an Iowa judgment awarding child custody, child support and visitation for the children of Appellant and her former husband. Respondent Eric J. Lutz. We affirm. Rule 84.16(b).